Citation Nr: 1125884	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-38 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss, right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The Veteran does not have right ear hearing loss as the result of disease or injury that occurred during his active military service. 


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has right ear hearing loss, due to his service.  He asserts that he had "bad" hearing prior to entrance into service, that he was treated for ear pain during service, and that he underwent ear surgery shortly after separation from service, in January 1966.  In his claim (VA Form 21-526) he indicated that his right ear hearing loss began in 1960 (i.e., prior to service), and he reported a post-service employment history of "ticket agent" from 1968 to 1999, and "scanning department" from 1999 to 2001.  

The Board notes that in February 2009, the Veteran submitted a report from H.W.B, M.D., that this report was received after the February 2009 supplemental statement of the case, and that it is not accompanied by a waiver of RO review.  However, this report merely contains information that is essentially duplicative of Dr. B's previous reports, and it is not material to the basis for the Board's decision.  Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2010) to the issue before the Board, and a remand for RO consideration is not required.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, and an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2010).  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2010).  

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in August 1966 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  

The Veteran's discharge (DD Form 214) shows that his military occupation specialty is listed as petroleum storage specialist.  

The Veteran's service treatment reports include an entrance examination report, dated in July 1963, which shows that his ears and drums were clinically evaluated as normal.  The report includes audiometric test results which do not show that he had right ear hearing loss, as defined at 38 C.F.R. § 3.385.  An associated "report of medical history," shows that the Veteran reported a history of "ear, nose, or throat trouble," and running ears, and it includes a handwritten notation that is somewhat difficult to read, but appears to indicate that he claimed to have had a history of a right ear "rupture," with occasional right ear symptoms.  A December 1964 report shows treatment for complaints of a one-week history of right ear pain.  A February 1965 report shows follow-up treatment.  Both of these reports include illegible handwritten notations.  The Veteran's separation examination report, dated in July 1965, shows that his ears and drums were clinically evaluated as normal.  The report includes audiometric test results which do not show that he had right ear hearing loss, as defined at 38 C.F.R. § 3.385.  The associated "report of medical history," shows that the Veteran reported a history of "ear, nose, or throat trouble," but that he denied a history of running ears.  The report notes "intermittent otitis media. EPTS (existed prior to service) NSND (non-symptomatic, non-disabling)."  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2005 and 2009.  

This evidence includes VA progress notes, dated between 2006 and 2009.  A March 2007 report notes that the Veteran reported a history of ear surgery and ear infections, exposure to loud noises in the military for three to four months, and a post-service recreational noise history of hunting.  The report notes that the Veteran has bilateral ear hearing loss. 

Reports from Dr. H.W.B., M.D., dated between 2006 and 2009, include an April 2006 audiometric report which contains only charted results.  These results appear to show that the Veteran had right ear hearing loss, as defined at 38 C.F.R. § 3.385.  A March 2007 report shows that Dr. B noted that on examination, the Veteran had scarred eardrums "from old surgery," and "also from old childhood disease."  The impressions included chronic ear pain, conductive hearing loss, increasing nerve deafness, and a history of noise exposure.  Dr. B states, "Advised him that some of his hearing loss may be related to his military duty and to noise exposure.  He also has a history of childhood ear disease and also a history of ear problems and has had ear surgery in the past by Dr. B for repair of a perforation.  It is possible that the exposure to noise in the military could have produced some of his hearing loss and I believe a re-evaluation of his hearing problems would be helpful."

A VA examination report, dated in April 2008, indicates that the Veteran has right ear hearing loss.  The examiner concluded that the Veteran's hearing loss was not caused by or a result of noise exposure or acoustic trauma during his military service.  The examiner summarized the Veteran's service treatment reports, and noted that his hearing thresholds were within normal limits upon entrance into, and separation from, military service.  The examiner indicated that the Veteran's service treatment reports, C-file, and medical records had been reviewed.  

A statement from the Veteran's sister, received in October 2008, shows that she states that she recalls the Veteran stating to her that he was exposed to noise from jets flying over the building that he worked in during service, with continued post-service reports of ear pain and ringing following service, and surgery in the 1960's.  She submitted personal banking records which indicate that she made several payments to health care providers in 1966 (presumably on the Veteran's behalf), to include payments to an infirmary for hospitalization.  

The Board finds that the claim must be denied.  To the extent that the Veteran asserts that he had right ear hearing loss prior to service, although he reported a preserivce history of right ear symptoms upon entrance into service, these symptoms were no specifically noted in include hearing loss.  In addition, right ear hearing loss was not "noted" upon entrance into active duty service, Crowe v. Brown, 7 Vet. App. 238, 245 (1994), and his audiometric test results did not show that he had right ear hearing loss.  Given the foregoing, the Veteran is entitled to a presumption of soundness at service entrance.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Furthermore, as there is no medical evidence of right ear hearing loss prior to active duty, the Board is unable to find there is clear and unmistakable evidence to rebut the presumption of soundness.  Id.; VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

A December 1964 report shows treatment for complaints of a one-week history of right ear pain.  A February 1965 report shows follow-up treatment.  Neither of these reports note complaints of, or a diagnosis of, right ear hearing loss.  The Veteran's July 1965 separation examination report shows that his ears and drums were clinically evaluated as normal, and the report includes audiometric test results which do not show that he had right ear hearing loss, as defined at 38 C.F.R. § 3.385.  In addition, the earliest medical evidence of hearing loss is dated in 2006.  This is approximately 40 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000.  Furthermore, there is no competent evidence to show that the Veteran has hearing loss that is related to his service.  In this regard, the Board has considered Dr. B's 2006 statement.  However, this statement is equivocal and speculative in its terms, it does not discuss the Veteran's post-service medical history and noise exposure history, and it is not shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  The only competent and probative opinion is found in the April 2008 VA examination report, and this opinion weighs against the claim.  Finally, there is no competent evidence to show that right ear sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, the Veteran has asserted that he underwent surgery in 1966.  However, the exact nature of the symptoms, and the type of procedure performed, are unclear, and there is no competent medical evidence to show that right ear sensorineural hearing loss was manifested to a compensable degree at that time.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issue on appeal is based on the contention that right ear hearing loss was caused by service.  To the extent that the Veteran asserts that he has hearing loss symptoms, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his or her claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for right ear hearing loss, or to state whether this condition pre-existed service, or was caused by or aggravated by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting her assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment records have been discussed.  Right ear hearing loss is not shown during this time.  His post-service medical records do not show the existence of right ear hearing loss prior to 2006.  In April 2008, a VA examiner determined that his right ear hearing loss is not related to his service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed condition that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).  



II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February and October of 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


